FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

KEVIN RAY BUCKWALTER,                 
               Plaintiff-Appellant,
                                             No. 11-15742
               v.
                                               D.C. No.
STATE OF NEVADA BOARD OF
MEDICAL EXAMINERS; SOHAIL U.             2:10-cv-02034-KJD
                                            ORDER AND
ANJUM; JAVAID ANWAR; S. DANIEL
                                             AMENDED
MCBRIDE; VAN HEFFNER; EDWARD
                                              OPINION
COUSINEAU,
            Defendants-Appellees.
                                      
       Appeal from the United States District Court
                for the District of Nevada
        Kent J. Dawson, District Judge, Presiding

                  Argued and Submitted
       February 16, 2012—San Francisco, California

                   Filed April 26, 2012
                  Amended June 8, 2012

      Before: Betty B. Fletcher, John T. Noonan, and
             Richard A. Paez, Circuit Judges.

                  Opinion by Judge Paez




                           6539
6542    BUCKWALTER v. NEVADA BD OF MED. EXAMINERS


                         COUNSEL

Jacob Hafter and Michael Naethe, Law Office of Jacob L.
Hafter & Associates, Las Vegas, Nevada, for the plaintiff-
appellant.

Frank Gilmore and Michael E. Sullivan, Robison Belaustegui
Sharp & Low, Reno, Nevada, for the defendants-appellees.


                          ORDER

  The opinion filed on April 26, 2012 is amended as follows.
The phrase , appear-
ing on page 4447 of the Slip Opinion, is replaced with the fol-
lowing text: .

  An amended opinion is filed concurrently with this order.

  Judge Paez has voted to deny the petition for rehearing en
banc. Judge B. Fletcher and Judge Noonan so recommend.
The full court has been advised of the petition for rehearing
en banc and no judge has requested a vote on whether to
rehear the matter en banc. Fed. R. App. P. 35.
        BUCKWALTER v. NEVADA BD OF MED. EXAMINERS         6543
   The petition for rehearing en banc is DENIED. No further
petitions for rehearing or rehearing en banc may be filed in
response to the amended opinion.


                            OPINION

PAEZ, Circuit Judge:

   Kevin Ray Buckwalter, M.D., appeals the district court’s
dismissal of claims he brought against the members of the
Nevada State Board of Medical Examiners (“Board Mem-
bers”), in their individual capacities, under 42 U.S.C. § 1983.
Buckwalter alleged that the Board Members deprived him of
his constitutional rights when, in an ex parte emergency pro-
ceeding, they summarily suspended his authority to prescribe
medication. The issues presented for review are (1) whether
the Board Members are entitled to absolute immunity from
liability for the exercise of their summary authority, and (2)
whether Younger abstention proscribes the federal courts from
hearing Buckwalter’s case while the state proceedings are
pending.

   We hold that the Board Members are absolutely immune
from Buckwalter’s claims for money damages, and that Youn-
ger abstention bars Buckwalter’s claims for equitable relief.
We therefore affirm.

                       I.   Background

   Dr. Buckwalter has been a licensed physician in Nevada
since 1997. In 2006, the Nevada State Board of Medical
Examiners (“the Board”) began to investigate citizen com-
plaints that Dr. Buckwalter was overprescribing narcotic anal-
gesics. The Board’s Investigative Committee ordered a peer
review of the results of the investigation to determine whether
Buckwalter’s conduct as a physician was consistent with pre-
6544     BUCKWALTER v. NEVADA BD OF MED. EXAMINERS
vailing professional standards. Two peer reviewers concluded
that in several instances, Buckwalter’s conduct fell below the
minimum standard of care.

   Edward Cousineau, the Board’s Executive Director, filed a
formal administrative complaint with the Board. The com-
plaint charged Buckwalter with three counts of wrongdoing
and alleged that he was an imminent threat to the health and
safety of his patients. On that basis, Cousineau asked the
Board to summarily suspend Buckwalter’s authority to pre-
scribe or administer controlled substances.

   On November 12, 2008, the Board convened an emergency
telephone meeting to review the complaint and summary sus-
pension request. Buckwalter was not notified of the charges
against him or offered an opportunity to participate in the
meeting. In the meeting, the Board Members concluded that
there was sufficient evidence that Buckwalter posed a danger
to public welfare to justify the summary suspension of his
authority to prescribe, administer, and dispense controlled
substances in Nevada. The Board Members also scheduled a
full hearing on the administrative complaint for March 18,
2009, as well as a prehearing conference for early February.
The Board immediately notified Buckwalter of the summary
suspension and the hearing schedule.

   In the months following the summary suspension, the par-
ties worked to reach a settlement. On the eve of the hearing
date, Buckwalter and the Board entered into a joint stipulation
to vacate the hearing in anticipation of a finalized settlement.
Ultimately, however, the full Board voted to reject the pro-
posed settlement. Buckwalter did not withdraw from the stip-
ulation or demand that a hearing be reset, opting instead to
attempt to reach a new settlement that would pass muster with
the Board.

  The parties never reached a mutually satisfactory agree-
ment, and in November 2010 Buckwalter commenced this
           BUCKWALTER v. NEVADA BD OF MED. EXAMINERS         6545
action under 42 U.S.C. § 1983 in the District of Nevada,
charging the Board and its members with depriving him of
constitutional due process. The complaint alleged that the
Board Members denied Buckwalter due process first by sum-
marily suspending his prescribing privileges, and second by
failing to promptly conduct a postdeprivation hearing follow-
ing the summary suspension.

   The district court dismissed all of Buckwalter’s claims,
holding that they were barred by absolute immunity and, in
the alternative, that Younger abstention precluded a federal
court from hearing the case. Buckwalter timely appealed.

                   II.   Standard of Review

   “Whether a public official is entitled to absolute immunity
is a question of law that is reviewed de novo.” Miller v.
Davis, 521 F.3d 1142, 1145 (9th Cir. 2008) (quoting Gold-
stein v. City of Long Beach, 481 F.3d 1170, 1172 (9th Cir.
2007)). “We review de novo the district court’s decision to
abstain under the Younger doctrine.” Potrero Hills Landfill,
Inc. v. Cnty. of Solano, 657 F.3d 876, 881 (9th Cir. 2011).

   We also review de novo a district court’s order dismissing
a complaint under Federal Rule of Civil Procedure 12(b)(6).
See Cervantes v. United States, 330 F.3d 1186, 1187 (9th Cir.
2003). We assume that Buckwalter’s allegations of fact are
true and analyze them in the light most favorable to his
claims. See id.

                         III.   Discussion

A.     Absolute immunity.

     [1] State and federal executive officials1 are absolutely
  1
   Buckwalter’s suit also names the Nevada State Board of Medical
Examiners as a defendant. The Eleventh Amendment proscribes § 1983
6546      BUCKWALTER v. NEVADA BD OF MED. EXAMINERS
immune from § 1983 suits if they perform “ ‘special func-
tions’ which, because of their similarity to functions that
would have been immune when Congress enacted § 1983,
deserve absolute protection from damages liability.” Buckley
v. Fitzsimmons, 509 U.S. 259, 268-69 (1993) (quoting Butz v.
Economou, 438 U.S. 478, 508 (1978)).

   [2] It is the “nature of the function performed, not the iden-
tity of the actor who performed it,” that determines whether
an official is cloaked by absolute immunity. Id. at 269. The
paradigmatic functions giving rise to absolute immunity are
those of judges and prosecutors. See Tamas v. Dep’t of Soc.
& Health Servs., 630 F.3d 833, 841-42 (9th Cir. 2010) (quot-
ing Olsen v. Idaho State Bd. of Med., 363 F.3d 916, 922 (9th
Cir. 2004)). Absolute immunity is also accorded to officials
of government agencies “performing certain functions analo-
gous to those of a prosecutor” or a judge. Butz, 438 U.S. at
515.

   To determine whether a particular state officer’s role is
“functionally comparable” to that of a judge, we consider six
nonexclusive factors, decocted from Butz, that indicate a judi-
cial function:

     “(a) the need to assure that the individual can per-
     form his functions without harassment or intimida-
     tion; (b) the presence of safeguards that reduce the
     need for private damages actions as a means of con-
     trolling unconstitutional conduct; (c) insulation from
     political influence; (d) the importance of precedent;
     (e) the adversary nature of the process; and (f) the
     correctability of error on appeal.”

claims against the Board itself, whether for damages or injunctive relief.
See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 102 (1984).
Hence, the only issue in this appeal is the liability of the Board Members
in their individual capacities.
         BUCKWALTER v. NEVADA BD OF MED. EXAMINERS         6547
Cleavinger v. Saxner, 474 U.S. 193, 202 (1985) (citing Butz,
438 U.S. at 512). If, upon applying these “Butz factors,” we
determine that an official was functioning in a judicial or
quasi-judicial capacity when he undertook the act giving rise
to the § 1983 suit, then absolute immunity protects him from
liability. Id. An official cannot be subjected to responsibility
in a civil action, “however erroneous the act may have been,
and however injurious in its consequences it may have proved
to the plaintiff.” Id. at 199-200 (quoting Bradley v. Fisher, 80
U.S. 335, 347 (1872)).

    [3] We have previously held that members of state medical
boards are “functionally comparable to judges” and thus “en-
titled to absolute immunity for their quasi-judicial acts.” Mis-
hler v. Clift, 191 F.3d 998, 1007 (9th Cir. 1999). But that does
not settle this case: the protection of absolute immunity
reaches “only those actions that are judicial or closely associ-
ated with the judicial process.” Id. (quoting Buckley, 509 U.S.
at 273). And Buckwalter contends that two acts by the Board
Members were nonjudicial and therefore outside the ambit of
absolute immunity: (1) their summary suspension of his pre-
scribing privileges and (2) their failure to provide him a
prompt postdeprivation hearing. We consider each act in turn.

  1.   The summary suspension.

   In Mishler, we held that absolute immunity applies to “acts
occurring during the disciplinary hearing process.” Id. at
1008. Buckwalter argues that when the Board Members exer-
cise their emergency summary suspension authority, they
should not enjoy the same immunity that they do when they
conduct formal disciplinary hearings.

   [4] Determining whether Mishler’s rationale extends to a
prehearing summary suspension requires us briefly to review
the operation of the two Nevada statutes that define the
Board’s disciplinary authority, as those statutes appeared in
2008: Chapter 630 of the Nevada Revised Statutes, and the
6548       BUCKWALTER v. NEVADA BD OF MED. EXAMINERS
Nevada Administrative Procedure Act, Nevada Revised Stat-
utes § 233B.2

   Chapter 630 specifies that once the Board receives a com-
plaint about a physician, an investigative committee reviews
it to determine whether is has a reasonable basis. See Nev.
Rev. Stat. § 630.311. If the investigation substantiates the
complaint, the Board may bring formal charges against the
physician and set a hearing date. Id. § 630.339. Physicians
facing discipline must receive notice of the charges, the hear-
ing date, and any possible sanctions; they are also entitled to
representation by counsel and the right to present evidence on
any relevant issue. See id.; id. § 233B.121.

   Section 127 of the Nevada Administrative Procedure Act
empowers the Board to summarily suspend a medical license
if “the agency finds that public health, safety or welfare
imperatively require emergency action, and incorporates a
finding to that effect in its order.” Id. § 233B.127. Following
a summary suspension, however, a formal administrative
hearing “must be promptly instituted and determined.”3 Id.

   The defendants in Mishler—also members of the Nevada
State Board of Medical Examiners—did not summarily sus-
pend the plaintiff’s license; they revoked it after an adminis-
trative hearing. See 191 F.3d at 1001. We concluded that five
of the six Butz factors militated in favor of absolutely immu-
  2
     Unless we indicate otherwise, subsequent citations refer to the 2008
versions of these statutes.
   3
     In 2009, the legislature amended the statute to require the Board to ini-
tiate postdeprivation hearings within 45 days:
      Proceedings relating to the order of summary suspension must be
      instituted and determined within 45 days after the date of the
      order unless the agency and the licensee mutually agree in writ-
      ing to a longer period.
Nev. Rev. Stat. § 233B.127(3) (West 2011).
         BUCKWALTER v. NEVADA BD OF MED. EXAMINERS          6549
nizing the board members from liability for that action. Id. at
1005-07.

   First, we noted that an agency whose raison d’etre is to dis-
cipline medical professionals is likely to provoke frequent liti-
gation. See id. at 1005. Given the vital public-welfare interests
at stake, the court concluded that there was a “ ‘strong need’
to make certain that Board Members [could] perform these
disciplinary functions without the threat of harassment or
intimidation.” Id.

   Second, we opined that it was “difficult to dispute” that
adequate procedural safeguards trammeled the Board Mem-
bers’ authority. Id. The “comprehensive umbrella of statutes”
governing the Board’s conduct created procedural safeguards
akin to those available under federal administrative law. Id. at
1005-06; see also Butz, 438 U.S. at 514 (“[T]he Administra-
tive Procedure Act contains a number of provisions designed
to guarantee the independence of hearing examiners. . . . In
light of these safeguards, we think that the risk of an unconsti-
tutional act by one presiding at an agency hearing is clearly
outweighed by the importance of preserving the independent
judgment of these men and women.”).

   Reviewing the third factor—the Board Members’ insulation
from political influence—we concluded that the Board Mem-
bers were sufficiently independent because they were
appointed by the governor and removable only for good
cause. Id. at 1007.

   The fourth Butz factor, the importance of precedent, was
the only one that we felt did not weigh in favor of absolute
immunity. See id. at 1007 (“It is unclear from the record to
what extent the Nevada Board relies on precedent in making
its disciplinary decisions.”). The fifth and sixth factors, how-
ever, buttressed the case that the Board Members were judi-
cial homologues when performing their disciplinary
functions:
6550      BUCKWALTER v. NEVADA BD OF MED. EXAMINERS
      [I]t is clear that the disciplinary process is adversary
      in nature and that errors made by the Board are cor-
      rectable on appeal. Physicians are entitled to repre-
      sentation by counsel and may present evidence at a
      formal disciplinary hearing. The decision of the
      Board must be in writing and contain the Board’s
      findings and any sanctions. Judicial review of the
      Nevada Board’s decision is available.

Id. (internal citations omitted).

  Viewing the six factors as a totality, we held that the Board
Members were functionally comparable to judges, and that
adjudicating license-revocation hearings was a quasi-judicial
act for which they were absolutely immune from liability. Id.

   [5] The calculus is obviously somewhat different in the
context of emergency summary suspensions. In Nevada, sum-
mary suspension proceedings entail substantially fewer proce-
dural protections for physicians: they are nonadversarial (and
often ex parte), they employ an indeterminate burden of
proof, and they are not subject to the various procedural stric-
tures that govern formal disciplinary hearings. And although
the Board is required to institute a formal hearing after a sum-
mary suspension, Nevada law only requires that it be
“promptly instituted”—a vague directive that raises the possi-
bility of coercive delays.4 Nev. Rev. Stat. § 233B.127.

  Indeed, Buckwalter’s own experience demonstrates the par-
simony of the procedural safeguards built into the summary
suspension procedure. He received no notice of the emer-
  4
   As we noted supra at note 3, Nevada has since strengthened the proce-
dural protections afforded to physicians in summary suspension proceed-
ings by adopting a bright-line requirement that hearings be instituted
within 45 days of the entry of a summary suspension order. See Nev. Rev.
Stat. § 233B.127(3) (West 2011). Nonetheless, we consider whether the
Board Members were entitled to absolute immunity given the dispensation
in effect at the time Buckwalter’s privileges were suspended.
        BUCKWALTER v. NEVADA BD OF MED. EXAMINERS        6551
gency ex parte telephone conference in which his prescribing
privileges were suspended. He had no opportunity to contest
the charge that he was a danger to the public before the Board
Members curtailed his professional authority. And the revoca-
tion hearing date the Board scheduled was to have taken place
more than four months after the summary suspension. The
Board Members may have considered a four-month wait rea-
sonable. Buckwalter, whose livelihood was at stake, presum-
ably did not.

   [6] In spite of these procedural deficiencies, we are con-
vinced that the Board Members’ summary suspension power
is a judicial function. The Mishler court’s application of the
Butz factors to the Board Members’ disciplinary hearing
authority largely applies to their summary suspension author-
ity. First, the Board Members’ interest in performing their
functions free from harassment is at its apex when a physician
poses a serious threat to public safety. See Mishler, 191 F.3d
at 1005 (“In view of the public interest of ensuring quality
health care, there is a strong need to make certain that Board
Members can perform these disciplinary functions without the
threat of harassment or intimidation.” (internal quotation
marks omitted)). Abrogating absolute immunity for summary
suspensions could make Board Members hesitant to act
quickly and decisively to protect the public.

   [7] Second, though summary suspension proceedings lack
the procedural safeguards of formal disciplinary hearings,
state law provides that whenever the Board Members exercise
their summary suspension power, a formal hearing ineluctably
follows. The Board Members’ temporary emergency judg-
ment is thus necessarily tested in the crucible of an adminis-
trative hearing with a full complement of procedural
safeguards. Had Buckwalter opted to go forward with the
disciplinary hearing instead of stipulating to postpone it, he
would have received precisely the due process that the physi-
cian in Mishler did. The same logic extends to the fifth Butz
factor, the adversary character of the proceeding. Summary
6552     BUCKWALTER v. NEVADA BD OF MED. EXAMINERS
suspensions are effectively adversary because they are subject
to mandatory postdeprivation review.

   Buckwalter argues that the safeguard of a mandatory post-
deprivation hearing is inadequate, because the requirement
that the hearing be “promptly instituted and determined” is
too vague to provide meaningful due process. Nev. Rev. Stat.
§ 233B.127. There is no indication, however, that the Board
exercised its implicit discretion to interpret the term “prompt-
ly” in an abusive manner in Buckwalter’s case. Cf. Cassim v.
Bowen, 824 F.2d 791, 798 (9th Cir. 1987) (“[W]e are unwill-
ing to invalidate a statute because it might, but need not, be
applied in an unconstitutional manner.”) (quotation marks
omitted). In the emergency suspension meeting, the Board
Members set dates for both a formal hearing and a prehearing
conference and immediately informed Buckwalter of the
schedule. Buckwalter did not complain at the time that the
Board Members were being dilatory. Four months is not swift
process, but neither is it unreasonably slow. See id. at 799
(postdeprivation hearing delay of four or five months is suffi-
ciently prompt to provide due process). We are persuaded that
§ 233B.127 is a sufficient restraint on improper use of the
Board’s summary powers.

   The third factor is the Board Members’ insulation from
political influence. In Mishler, we concluded that “the struc-
ture of the Nevada Board and the procedural requirements of
their decisionmaking process show that the Board Members
are sufficiently insulated from political influence.” 191 F.3d
at 1007. Buckwalter argues that the “real world of Nevada
politics” belies that judgment. He alleges that the Board
Members pursued Buckwalter’s case and refused to settle it to
burnish the Board’s image in the wake of a public scandal
involving the reuse of medical supplies at an outpatient
endoscopy center.

  Judicial independence is a structural characteristic, not an
empirical one. The question is whether the conditions of an
         BUCKWALTER v. NEVADA BD OF MED. EXAMINERS         6553
official’s employment tend to promote independent judgment,
not whether a particular decision was affected by the official’s
cognizance of current events. See Cleavinger, 474 U.S. at
203-04 (noting that members of a prison disciplinary commit-
tee are not independent because they are “direct subordinates
of the warden”); see also Stern v. Marshall, 131 S. Ct. 2594,
2609 (2011) (explaining that the life tenure and salary protec-
tions of Article III were adopted to create the conditions under
which judges would be likely to act free from improper influ-
ence). We have already held that the structure of the Board
shows that its Members are sufficiently insulated from politi-
cal influence. See Mishler, 191 F.3d at 1007. Even if Buckw-
alter’s claim that a scandal influenced the Board Members’
behavior is true, that fact does not gainsay the Board Mem-
bers’ political independence. After all, “[j]udges do not exist
in a vacuum.” Hoptowit v. Ray, 682 F.2d 1237, 1261 (9th Cir.
1982), abrogated on other grounds by Sandin v. O’Connor,
515 U.S. 472 (1995).

   [8] As was true in Mishler, the fourth Butz factor points in
neither direction, because it is unclear whether the Board
Members rely on precedent when they exercise their summary
authority. Id. But the last Butz factor, the correctability of
errors on appeal, favors absolute immunity: an erroneous
summary suspension may be corrected in either the postde-
privation hearing or in Nevada state court in a subsequent
appeal. See Nev. Rev. Stat. § 630.356(1) (“Any person
aggrieved by a final order of the Board is entitled to judicial
review of the Board’s order.”).

   Buckwalter raises two arguments that errors of judgment in
the Board Members’ exercise of the summary suspension
authority are insufficiently correctable. First, he points out
that summary suspension proceedings and postdeprivation
hearings involve different questions. In a disciplinary hearing,
the Board asks whether a physician’s malpractice merits the
permanent deprivation of his license. In a summary suspen-
sion hearing, by contrast, it asks whether a physician is an
6554      BUCKWALTER v. NEVADA BD OF MED. EXAMINERS
imminent danger to public safety. For that reason, argues
Buckwalter, the Board might conduct a disciplinary hearing
and find a physician not guilty of the charges in the adminis-
trative complaint without ever addressing the propriety of the
summary suspension.

   Whatever distinction there is between these inquiries is
without a difference. In Buckwalter’s case—and, we suspect,
in the mine run of such cases—the allegations of past mal-
practice were the basis of the Board’s concern about the threat
to future patients. (Presumably, a serial malpractitioner virtu-
ally always imperils the public.) Had the disciplinary hearing
occurred, the allegations of malpractice might have been
proved true, vindicating the Board’s decision to suspend
Buckwalter’s privileges until he had undergone rehabilitative
discipline. Or they might have been proved false, nullifying
the summary suspension and restoring Buckwalter’s reputa-
tion. In either case, the Board would have effectively adjudi-
cated the merits of the suspension.

  Second, Buckwalter argues that the statutory scheme lacks
an adequate mechanism for correcting errors because Nevada
law prohibits a state court from staying a Board order while
an appeal is pending. See Nev. Rev. Stat. § 630.356(2). In
Buckwalter’s view, the fact that he cannot obtain a stay of the
summary suspension vitiates the right of appeal.

   The unavailability of a stay makes the consequences of an
error by the Board more severe, but it has no bearing on
whether the error is ultimately correctable. Nevada may pre-
clude a stay as it sees fit. See State ex rel. Kassabian v. State
Bd. of Med. Exam’rs, 235 P.2d 327, 332 (Nev. 1951) (affirm-
ing the right of the legislature to prohibit Nevada courts from
staying an order of the state medical board). What matters for
our purposes is that judicial review is available.5
  5
    Buckwalter also argues, albeit in a footnote, that the prohibition on
staying a Board order violates the Nevada state constitution by trenching
on the state courts’ constitutionally guaranteed power to issue writs of
injunction. See Nev. Const. art. 6, § 1. Because this is an action for depri-
vations of federal constitutional rights, we need not address this argument.
        BUCKWALTER v. NEVADA BD OF MED. EXAMINERS         6555
   Buckwalter urges us to follow DiBlasio v. Novello, 344
F.3d 292 (2d Cir. 2003). In DiBlasio, the Second Circuit
refused to extend absolute immunity to employees of the New
York State Department of Health who summarily suspended
a radiologist’s medical license under New York Public Health
Law § 230. Id. at 298-302.

   DiBlasio is of little use to Buckwalter, however, because
the New York statutory scheme governing summary suspen-
sions is fundamentally different from that of Nevada. New
York law empowers the Commissioner of the State Depart-
ment of Health to unilaterally suspend a physician’s license
following an investigation by the State Board of Professional
Medical Conduct. Id. at 297 (citing N.Y. Pub. Health Law
§ 230(12)(a)). The Commissioner alone has the power to
judge when a licensee constitutes an imminent public threat
and to issue summary suspensions. Id. New York law requires
a postdeprivation hearing to begin within ten days, but the
Commissioner has the authority either to adopt the hearing
committee’s recommendation or to leave the summary order
in effect pending a final resolution of the case. Id.

   The DiBlasio court concluded that, because the statutory
scheme arrogated “virtually unfettered” power to the Com-
missioner to issue summary suspensions, it lacked the proce-
dural safeguards that are the hallmark of judicial proceedings.
Id. at 299. Moreover, the right to a prompt postdeprivation
hearing was rendered hollow by the Commissioner’s “free[-
dom] to ignore the hearing committee’s recommendation.” Id.
(“[T]he hearing available under § 230, while providing an
avenue for review of the charges themselves, provides no
meaningful review of the summary suspension . . . .”).

   The Nevada scheme, of course, is very different. No autar-
chic commissioner-figure may impose summary suspensions
by fiat, and only the state courts may reverse the results of
disciplinary hearings. Consequently, DiBlasio has limited rel-
evance to our analysis. By contrast, when our sister circuits
6556     BUCKWALTER v. NEVADA BD OF MED. EXAMINERS
have confronted schemes similar to Nevada’s, they have con-
sistently granted absolute immunity to board members. See
Watts v. Burkhart, 978 F.2d 269, 276-77 (6th Cir. 1992) (en
banc) (holding that members of the Tennessee medical board
were absolutely immune when they exercised summary sus-
pension authority under a statutory scheme identical in all rel-
evant respects to Nevada’s); see also Wang v. N.H. Bd. of
Registration in Med., 55 F.3d 698, 700-02 (1st Cir. 1995)
(granting absolute immunity to the members of New Hamp-
shire’s medical board, who summarily suspended the license
of a physician who was subject to professional discipline in
another state); Horwitz v. State Bd. of Med. Exam’rs, 822 F.2d
1508, 1515 (10th Cir. 1987) (holding that absolute immunity
protected from civil liability members of the Colorado Board
of Medical Examiners for summarily suspending a podia-
trist’s license).

   [9] We are inclined to agree with these cases. Taken
together, the Butz factors indicate that the exercise of sum-
mary suspension authority is comparable to a judicial act.
This result also comports with a common-sense comparison
of the Board Members with judges: the Board Members’ sum-
mary suspension power is “directly comparable to the func-
tion performed by a judge in deciding whether to issue a
temporary restraining order or preliminary injunction.” Watts,
978 F.2d at 277. Accordingly, we hold that the Board Mem-
bers are absolutely immune from liability for the exercise of
that power.

  2.   Failure to provide a prompt postdeprivation hearing.

   Buckwalter additionally argues that the Board Members
should not be absolutely immune from liability for failing to
provide him a prompt postdeprivation hearing. Buckwalter
points out that to this day, he has still received no postde-
privation due process. The obvious objection is that Buckw-
alter voluntarily stipulated to postpone the hearing that the
         BUCKWALTER v. NEVADA BD OF MED. EXAMINERS           6557
Board was prepared to afford him. Buckwalter makes three
responses.

   First, he again asserts that the hearing was intended to
address the merits of the malpractice claims, not the merits of
the Board Members’ judgment that he was an imminent dan-
ger to the citizens of Nevada. He insists that by stipulating to
vacate the postdeprivation hearing he did not relinquish his
right to a hearing on the merits of the summary suspension.
As we have already explained, the question of whether the
allegations in the administrative complaint were true is inter-
twined with the question of whether Buckwalter was a threat
to public safety. Buckwalter was entitled to one postdepriva-
tion hearing, not two.

   Second, Buckwalter argues that the Board did not “prompt-
ly” institute a hearing when it unilaterally set a hearing date
more than four months after the deprivation. Buckwalter is
confusing the issue of whether the Board Members are enti-
tled to absolute immunity with whether the Board Members
deprived him of due process. If the Board Members were not
immune from suit, we would face the question of whether the
postdeprivation hearing the Board provided was sufficiently
prompt to provide due process. See, e.g., Spiegel v. Ryan, 946
F.2d 1435, 1442 (9th Cir. 1991).

   [10] But, having decided that the Board Members are
absolutely immune, it is clear that they were acting in a judi-
cial capacity when they set the hearing date. See Curry v.
Castillo (In re Castillo), 297 F.3d 940, 951-53 (9th Cir. 2002)
(holding that the scheduling of hearings by a bankruptcy
trustee is a discretionary function protected by absolute
immunity). The manner in which they set the hearing date is
therefore irrelevant. See Mishler, 191 F.3d at 1006 (“The acts
of the Nevada Board are no less judicial or prosecutorial
because they may have been committed in error. It is the
available procedures, not the manner in which they are exer-
cised in a particular case, that is the critical inquiry . . . .”)
6558      BUCKWALTER v. NEVADA BD OF MED. EXAMINERS
(internal citation omitted). Once we have decided that an offi-
cial enjoys absolute immunity from liability for a particular
statutorily authorized action, any inquiry into the adequacy of
the official’s performance is foreclosed. See Olsen v. Idaho
State Bd. of Med., 363 F.3d 916, 928 (9th Cir. 2004).

   Third, Buckwalter argues that he could not request a hear-
ing because he was forced to continue to negotiate a settle-
ment with the Board, lest he “anger[ ] them and risk[ ]
draconian penalties.” The record shows that Buckwalter was
free to withdraw from the stipulation at any time. No evidence
suggests that the Board would have refused to reinstate the
hearing date. Buckwalter may now regret the months he spent
in fruitless settlement negotiations, but it was his choice not
to proceed to hearing. The Board should not bear the burden
of Buckwalter’s litigation decisions.

   [11] The Board Members were acting within the scope of
their judicial function when they set a hearing date following
the summary suspension and when they stipulated with Buck-
walter to postpone the hearing. They are absolutely immune
from liability for those actions.

B.     Younger abstention.

   Absolute immunity is not a bar to injunctive or declaratory
relief. See Pulliam v. Allen, 466 U.S. 522, 541-42 (1984). The
district court, however, held that Younger abstention required
it to dismiss Buckwalter’s equitable claims. We agree.6
   6
     While this appeal was percolating, the Board voted unanimously to lift
the summary suspension of Buckwalter’s prescribing privileges. (He still
faces a disciplinary hearing before the Board on the merits of the adminis-
trative complaint.) Buckwalter’s prayer for an injunction to terminate the
summary suspension is moot. See Aiona v. Judiciary of Haw., 17 F.3d
1244, 1248 (9th Cir. 1994).
  We conclude, however, that Buckwalter’s case is not moot, for two rea-
sons. First, because the disciplinary hearing has not yet occurred—
          BUCKWALTER v. NEVADA BD OF MED. EXAMINERS                   6559
   [12] Younger abstention requires federal courts to abstain
from hearing claims for equitable relief as long as the state
proceedings are ongoing, implicate important state interests,
and provide an adequate opportunity to raise federal ques-
tions. See Middlesex Cnty. Ethics Comm. v. Garden State Bar
Ass’n, 457 U.S. 423, 432 (1982); Potrero Hills Landfill, 657
F.3d at 882.

   Buckwalter concedes that the Board’s administrative pro-
cess is ongoing (and that it was ongoing at the time he filed
his complaint). He argues, however, that the administrative
hearing will not address the merits of the summary suspen-
sion. As we have explained above, the Board’s adjudication
of the administrative complaint will necessarily resolve the
merits of the summary suspension.

   [13] The second Younger factor is not in dispute. It is self-
evident that the Board’s disciplinary proceedings implicate
the important state interest of ensuring quality health care. See
Kenneally v. Lungren, 967 F.2d 329, 331-32 (9th Cir. 1992);
see also Gibson v. Berryhill, 411 U.S. 564, 576-77 (1973)
(“[A]dministrative proceedings looking toward the revocation
of a license to practice medicine may in proper circumstances
command the respect due court proceedings . . . .”). And it is
equally obvious that to substitute this court’s judgment about
the merits of the summary suspension for the Board’s would
interfere with Nevada’s authority to regulate physicians prac-
ticing within its borders. See Potrero Hills Landfill, 657 F.3d
at 883 (“The key to determining whether comity concerns are
implicated in an ongoing state proceeding—and thus whether
the second Younger requirement is met—is to ask whether

wherein the facts giving rise to the Board’s judgment that Buckwalter was
a threat to public safety will either be proven or rebutted—issuing declara-
tory relief at this juncture might at least have some effect on Buckwalter’s
reputation. Id. Second, Buckwalter seeks a separate hearing on whether he
posed an imminent threat to the safety of the public. This claim for relief
is not moot.
6560     BUCKWALTER v. NEVADA BD OF MED. EXAMINERS
federal court adjudication would interfere with the state’s
ability to carry out its basic executive, judicial, or legislative
functions.”).

   [14] The third factor is satisfied by the fact that Nevada
courts may entertain federal questions when they review the
Board’s judgments. See, e.g., Minton v. Bd. of Med. Exam’rs,
881 P.2d 1339, 1354-55 (Nev. 1994) (considering a federal
due-process challenge to a license revocation). Should he lose
in the disciplinary hearing, Buckwalter will have an adequate
opportunity to raise his federal constitutional challenges on
appeal. See Ohio Civil Rights Comm’n v. Dayton Christian
Sch., Inc., 477 U.S. 619, 629 (“[I]t is sufficient under Middle-
sex that constitutional claims may be raised in state-court
judicial review of the administrative proceeding.” (citation
omitted)).

  [15] The district court properly abstained from hearing
Buckwalter’s claims for equitable relief.

                       IV.   Conclusion

   We have previously held that the Board Members are func-
tionally comparable to judges. Mishler, 191 F.3d at 1007. We
now hold that the Board Members’ exercise of their summary
suspension authority is comparable to a judicial act. Hence,
the Board Members are entitled to absolute immunity. The
district court was correct to dismiss Buckwalter’s claim for
damages.

   Younger abstention compels the dismissal of Buckwalter’s
remaining claims in equity. Buckwalter maintains that the
Board exaggerated the risk that his professional conduct
posed to the public and deprived him of his livelihood on
flimsy evidence. Perhaps so. But the proper forum to chal-
lenge these allegedly improper actions was in an adversary
disciplinary proceeding, which he could have demanded at
        BUCKWALTER v. NEVADA BD OF MED. EXAMINERS        6561
any time but steadfastly elected to postpone. Until the Nevada
procedure has run its course, we have no role.

  AFFIRMED.